772 F.2d 138
INTERNATIONAL WOODWORKERS OF AMERICA, AFL-CIO, CLC AND ITSLOCAL NO. 5-376, Plaintiff-Appellee,v.CHAMPION INTERNATIONAL CORPORATION, Defendant-Appellant.
No. 83-4616.
United States Court of Appeals,Fifth Circuit.
Sept. 18, 1985.

Fuselier, Ott & McKee, M. Curtiss McKee, Jeffrey A. Walker, Jackson, Miss., for defendant-appellant.
Youngdahl, Larrison & Agee, James E. Youngdahl, Little Rock, Ark., for plaintiff-appellee.
Appeal from the United States District Court Northern District of Mississippi;  Norman L. Gillespie, U.S. Magistrate.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion February 7, 1985, 5 Cir., 1985, 752 F.2d 163)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc without oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.